 
Exhibit 10.1
 
PROMISSORY NOTE


DATE: December 8, 2017


MAKER (WHETHER ONE OR MORE): GENPREX, INC.


MAKER’S MAILING ADDRESS:
100 Congress Avenue
 Suite 2000
Austin, Texas 78701


PAYEE: Domecq Sebastian, LLC


PAYEE’S MAILING ADDRESS:
8203 Scenic Ridge Cove
Austin, Texas 78735


PLACE FOR PAYMENT:
8203 Scenic Ridge Cove
Austin, Texas 78735





PRINCIPAL AMOUNT:
TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($200,000.00)



ANNUAL INTEREST RATE ON UNPAID PRINCIPAL FROM DATE:


Fifteen percent per annum (15%)


ANNUAL INTEREST ON MATURED, UNPAID AMOUNTS:


Eighteen percent per annum (18%)


TERMS OF PAYMENT (principal and interest):


The entire balance of principal and interest are due and payable on or before
March 31, 2018. Partial prepayments will be credited first to the accrued
interest and then to reduction of the principal.


Interest on the indebtedness evidenced by this Note shall be computed on the
basis of a year of 365 or 366 days, as the case may be.


Maker may prepay all or any portion of the principal in any amount at any time
before maturity without penalty. Partial prepayments shall be credited to
principal, and installments shall continue as scheduled.

--------------------------------------------------------------------------------

 
SECURITY FOR PAYMENT:


There is no collateral securing this note.


CONVERSION OPTION. In the event Maker accepts other financing, whether debt,
equity, convertible debt, or any combination thereof, except through a
registered public offering of securities, while any portion this note remains
unpaid, then Payee will have the option, at Payee’s election, to convert this
note into the same type, class and series of financing (debt, equity, or
combination thereof), upon the same terms and conditions as Maker accepts from
another lender or investor.  This option may be exercised as to one additional
financing. If Payee declines to exercise this option with respect to one or more
financings, this option will continue until exercised or until this note is paid
in full or otherwise fully satisfied.


Maker promises to pay to the order of Payee at the place for payment and
according to the terms of payment the principal amount plus interest at the
rates stated above.  All unpaid amounts shall be due by the final scheduled
payment date.


If Maker defaults in the payment of this note or in the performance of any
obligation in any instrument securing or collateral to it, and the default
continues after Payee gives Maker notice of the default and the time within
which it must be cured, as may be required by law or by written agreement, then
Payee may declare the unpaid principal balance and earned interest on this note
immediately due.  Maker and each surety, endorser, and guarantor waive all
demands for payment, presentations for payment, notices of intention to
accelerate maturity, notices of acceleration of maturity, protests, and notices
of protest, to the extent permitted by law.


If this note or any instrument securing or collateral to it is given to an
attorney for collection or enforcement, or if suit is brought for collection or
enforcement, or if it is collected or enforced through probate, bankruptcy, or
other judicial proceeding, then Maker shall pay Payee all costs of collection
and enforcement, including reasonable attorney’s fees and court costs, in
addition to other amounts due.  Reasonable attorney’s fees shall be 10% of all
amounts due unless either party pleads otherwise.


Interest on the debt evidenced by this note shall not exceed the maximum amount
of nonusurious interest that may be contracted for, taken, reserved, charged, or
received under law; any interest in excess of that maximum amount shall be
credited on the principal of the debt, or, if that has been paid, refunded.  On
any acceleration or required or permitted prepayment, any such excess shall be
cancelled automatically as of the acceleration or prepayment or, if already
paid, credited on the principal of the debt or, if the principal of the debt has
been paid, refunded.  This provision overrides other provisions in this and all
other instruments concerning the debt.


Each Maker is responsible for all obligations represented by this note.


When the context requires, singular nouns and pronouns include the plural.




GENPREX, INC.


By: 
Name:_____________________________________
Its:________________________________________






